ORDER

PER CURIAM.
Appellant, Brandon Kitchen, appeals from his sentences of thirty, eighteen, twenty, and thirty years, respectively, with the sentences to run concurrently, imposed following a finding of guilty by a jury of second degree murder, § 565.021(2) RSMo.1994 (all further statutory references shall be to RSMo.1994 unless otherwise noted), armed criminal action in connection therewith, § 571.015, first degree robbery, § 569.020, and armed criminal action in connection therewith, § 571.015.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the judgment of the circuit court pursuant to Rule 30.25. A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.